DETAILED ACTION
This detailed action is in response to the present application filed on September 12, 2019, and any subsequent filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "non-purgeable organic carbon" yet the specification does not define "non-purgeable" such that a person of ordinary skill in the art would understand the term.  Instead, the specification appears to attempt to relate "non-purgeable organic carbon" to concentration without defining that relationship (Spec., Paragraph 55 (hereinafter "Pr")).  For purposes of examination, the limitation will be interpreted as any portion of organics not passing through the reverse osmosis membrane
Claim 6 recites the limitation "concentration ratio" yet the specification des not definite the limitation and to what chemical constituent it applies and only repeats the term 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee, et al., "Effect of antiscalant degradation on salt precipitation and solid/liquid separation of RO concentrate," J. of Membrane Sci., 366:48-61 (2011) (hereinafter "Greenlee") in view of Kawakatsu, Japanese Publication No. 2015-142903 (hereinafter "Kawakatsu).  A machine translation accompanies this detailed action and the claims are mapped to that translation and the drawings in the original document.
Applicants' claims are directed towards a composition and a method.
Regarding Claims 1-6, Greenlee discloses a water treatment chemical for a membrane (Fig. 2 (note DQ2066), Page 49/Column 2/Pr3 (hereinafter "Pg/C/Pr")), being a water treatment chemical for preventing membrane contamination (Abstract, Pg53/C2/Pr3) caused by an organic compound (Pg58/C2/Pr2 (note residual organics indicating organics in the feed water)), and comprising an organic amine having two or more nitrogen atoms and having five or more carboxyl groups or four or more phosphate groups (Fig. 2 (note composition of DQ2066), Pg51/C1/Pr4); wherein the organic amine is an organic amine represented by formula (2) (Fig. 2 (note composition of DQ2066), Pg51/C1/Pr4) wherein R11, R12, R13, R14 and R15 each represent a carboxyl group or a phosphate group, and p and q are each independently an integer of 1 or more (Fig. 2 (note composition of DQ2066), Pg51/C1/Pr4); wherein n in the general formula (1), p and q in the general formula (2), and m in the general formula (3) are each an integer of 1 to 5  (Fig. 2 (note composition of DQ2066 and that formulation of Claim 3 can be any of the formulations in Claim 1), Pg51/C1/Pr4); wherein a molecular weight of the organic amine is 100 to 1000 (note the water treatment chemical diethylenetriamine pentamethylene phosphonic acid necessarily has a molecular weight between 100 to 1000); the water 
Greenlee does not disclose an organic compound having a phenolic hydroxy group.
Regarding Claims 7 and 8, Greenlee discloses a membrane treatment method comprising adding the water treatment chemical for a membrane according to Claim 1 to water to be treated (Pg52/C2/Pr5-Pg53/C2/Pr3), the water containing an organic compound  (Pg58/C2/Pr2 (note residual organics indicating organics in the feed water)), and then subjecting the water to be treated to membrane separation treatment (Pg59/C1/Pr2, Pg59/C2/Pr3); wherein the water treatment chemical for a membrane is added to the water to be treated in such a manner that the concentration of the organic amine becomes 0.01 to 20 mg/L (Pg53/C1/Pr2 (note overlapping range obvious, MPEP 2144.05)).
Greenlee does not disclose an organic compound having a phenolic hydroxy group.
Kawakatsu also relates to a water treatment chemical comprising an organic amine having two or more nitrogen atoms and four or more phosphate groups (Pr88) for use in a method of reverse osmosis membrane treatment and discloses an organic compound having a phenolic hydroxy group (Pr56).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the water treatment chemical for organic compounds disclosed by Greenlee with the specific organic compound disclosed by Kawakatsu because, according to Kawakatsu, the water treatment chemical is particularly effective in preventing a decrease in flux (Pr56), preventing the organics from adhering to the membrane (Pr86), and performing a stable operation (Pr86).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PATRICK ORME/Primary Examiner, Art Unit 1779